Case 0:17-cv-62366-JIC Document 220 Entered on FLSD Docket 05/09/2019 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA

  DUANE STARKS,                                         )
  JEVON KEARSE,                                         )
  LAVERANUES COLES                                      )
  LITO SHEPPARD,                                        )
                                                        )
                                Plaintiffs,             )
          v.                                            )      Case No. 17-cv-62366-JIC
                                                        )
  CHUHAK & TECSON, P.C., et al.,                        )
                                                        )      JURY DEMANDED
                          Defendants.                   )      (over $75,000.00)
  _________________________________________/

          VOLUNTARY DISMISSAL PURUSANT TO Fed. R. Civ. P. 41(a)(1)(A)(ii)
                         STIPULATION TO DISMISS

          Plaintiffs, DUANE STARKS, JEVON KEARSE, LAVERANEUS COLES, LITO

  SHEPPARD (collectively, the “Plaintiffs”) pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), state as

  follows:

          1.     Plaintiffs previously filed a stipulation to dismiss with a proposed Order both of

  which they seek to withdraw and file the instant stipulation. [DE 218].

          2.     Plaintiffs filed a complaint against the Defendants that was set for trial on June 10,

  2019.

          3.     Rule 41(a)(1)(A)(ii) provides that plaintiffs can voluntarily dismiss an action by a

  “stipulation of dismissal signed by all parties who have appeared.”

          4.     Plaintiffs and the Defendants stipulate to dismiss this action with prejudice.
Case 0:17-cv-62366-JIC Document 220 Entered on FLSD Docket 05/09/2019 Page 2 of 2



  DATED: May 9, 2019

  /s/ Daniel F. Konicek              /s/ Michael Flaherty
  Daniel F. Konicek                  Michael Flaherty
  Illinois Bar No. 6205408           Chuhak & Tecson, P.C., David Shiner and Jeanne Kerkstra
  Amir R. Tahmassebi                 Flaherty & Youngerman, P.C.
  Illinois Bar No. 6287787           321 South Plymouth Court
  Attorneys for Plaintiffs           Chicago, IL 60604
  Konicek & Dillon, P.C.
  70 W. Madison, Suite 2060
  Chicago, IL 60602
  amir@konicekdillonlaw.com
  Tel.: (312) 328-9166


  /s/ Scott A. Wagner.               /s/ Terrence P. McAvoy
  Scott Wagner, Esq.                 Terrence P. McAvoy
  WAGNER LEGAL                       Hinshaw & Culbertson
  Counsel for Plaintiffs             Attorney for Defendant Gary Stern
  3050 Biscayne Blvd., Suite 904     151 North Franklin Street, Suite 2500
  Miami, Florida 33137               Chicago, IL 60606
  Telephone: (305) 768-9247
  Fax: (305) 306-8598
  Fla. Bar. No. 10244
  sw@wagnerlegalco.com
